Roby, J.
Appellant, on August 29, 1902, filed his final report as guardian of the appellee, who was in September, 1897, adjudged to be a person of unsound mind, and on July 3, 1902, adjudged to be of sound mind. In such report he set out in detail his receipts and expenditures, averred that the trust was fully administered, prayed for the allowance of certain sums for his services and for attorney’s fees, and that the report be approved and the trust declared closed upon the payment into court by the ward of such sum as was necessary, in addition to the cash balance in the guardian’s hands to discharge the advances made to the guardian and his attorney. The appellee filed written objections to the approval of this report, a trial was had, special finding of facts made, conclusions of law stated, and judgment rendered against appellant for $1,703.16 and costs.
1. In the trial of exceptions to a guardian’s report it is proper practice, upon request, to find the facts specially and to state conclusions of law thereon. Swift v. Harley (1898), 20 Ind. App. 614; Wysong v. Nealis (1895), 13 Ind. App. 165; Peterson v. Erwin (1902), 28 Ind. App. 330; Wainright v. Burroughs (1891), 1 Ind. App. 393.
*5392. The exceptions were sustained as to three matters therein specified and overruled as to all others. It will be necessary .to consider only those in which the specifications were sustained. The second finding is substantially as follows: That on September 22, 1897, appellee was the owner of an equity of redemption in lot No. 32 in Lockwood & McClain’s addition to the city of Indianapolis, and that said real estate was sold on decree of foreclosure July 17, 1897, for $655.37; that from .the time of the appointment of appellant as guardian until July 16, 1898, the lot was reasonably worth fully $800 more than the amount necessary for its redemption; that appellant, as guardian, carelessly and negligently failed to make any reasonable effort to sell or dispose of his ward’s equity in said property at any time during the year allowed by law for the redemption thereof, and further negligently failed to convert other property belonging to his ward into money with which to redeem said property; that the guardian did not exercise the care and prudence in the management of the estate that an ordinarily prudent man employs in his own affairs, and that by reason of his carelessness and negligence the guardian had damaged the trust in the sum of $800. The third finding is a practical duplicate of the second, describing a different lot, worth $200 more than the amount necessary to redeem.
3. The duty of the guardian is “to manage the estate for the best interests of his ward.” §3068 Burns 1908, cl. 2, §2521 R. S. 1881. The discharge of this duty depends “largely, if not wholly, upon the condition of the estate.” Ray v. McGinnis (1882), 81 Ind. 451, 454. In the case cited the guardian was recompensed for money borrowed by him to discharge encumbrances upon his ward’s land. See, also, Taylor v. Calvert (1894), 138 Ind. 67, 78, and Jones v. Crowell (1896), 143 Ind. 218.
*5404. *539If a guardian fails to render an account of his trust every two years, he is liable to a penalty of ten per cent of the *540entire estate, and shall receive no allowance for services. §3068 Burns 1908, el. 3, §2521 R. S. 1881. “Its obvious purpose is to require guardians having. charge of the estates of minors to furnish, in permanent and- reliable form, from time to time, statements of the condition of estates entrusted to their management, for the information of the proper court and the protection of wards.” Eiceman v. State, ex rel. (1881); 75 Ind. 46, 48.
5. It is not only the statutory duty of a guardian to manage the estate for the best interest of his ward, but he is specifically required “to pay all just debts due from such ward out of the estate in his hands.” §3068 Burns 1908, cl. 5, §2521 R. S. 1881. Whenever necessary for the payment of the just debts of any minor, or for the discharge of any liens on the real estate of such minor, the court may, upon the application of such guardian, order the sale of the ward’s real estate, or a portion thereof. §3078 Burns 1908, §2528 R. S. 1881.
6. In an application for such sale the guardian is required to set forth in detail the facts connected with the estate. §3079 Burns 1908, §2529 R. S. 1881. And see Slauter v. Favorite (1886), 107 Ind. 291; State, ex rel., v. Petersen (1905), 36 Ind. App. 269.
7. It follows from the specific duties imposed upon guardians. by the statute, as well as from the general character of the trust, that it was the duty of the appellant to know every fact upon Avhich the exceptions taken to his report depended, and, knowing them, to communicate them to the court for its information and the protection of the ward. If he had filed a petition for an order to sell the real estate of the ward, it would have been necessary to set out therein the value of the various tracts and the amount of encumbrance thereon. Had this been done and an order of sale made, but no property sold for lack of buyers, the guardian would occupy a much different position.
*5418. *540If he had made a full report, upon which, after investigation, *541the court had concluded it was useless to offer the lands for sale, the guardian would not, in the absence of fraud, be liable for. anything. The ward was not under any duty to instruct the guardian or advise the court. The only reason for a guardianship lay in the ward’s inability to transact business.
9. It follows, that when a guardian files a report and exceptions are taken to it the burden is upon him to establish facts entitling him to an order of discharge. “The administrators were required to establish the correctness of their report, in respect to such matters as were embraced in the exceptions filed by the appellants. ’ ’ Hamlyn v. Nesbit (1871), 37 Ind. 284. See, also, Taylor v. Burk (1883), 91 Ind. 252; Wysong v. Nealis (1895), 13 Ind. App. 165, 169. The guardian filing a final report and seeking to be discharged is regarded as the plaintiff. Brownlee v. Hare (1878), 64 Ind. 311, 316; Spray v. Bertram (1905), 165 Ind. 13; Taylor v. Burk, supra; Johnson v. Central Trust Co. (1903), 159 Ind. 605. The burden of proof is, however, for the purposes of this case, immaterial.
10. The facts stated in findings two and three are sufficient to establish appellant’s liability in any view which can be taken. The standard of care required from a guardian is that of an ordinarily prudent man. Slauter v. Favorite, supra; Wainright v. Burroughs, supra. An ordinarily prudent man, owning a city lot encumbered to the amount of $655.35; it being “reasonably worth fully” $800 in excess of the mortgage, will make a reasonable effort to protect or realize upon his equity. The appellant did not make such effort. It was his duty to do so, and the finding that he did not makes a case against him. In Wainright v. Burroughs, supra, it was found that the guardian endeavored to secure a purchaser for the property, and failed to do so. Nothing of the kind appears in the finding under consideration. The damage might be nominal (Buchanan v. State, ex rel. [1886], 106 Ind, 251), but the liability is to compen*542sate for the actual loss, and that is prima facie the value of the thing lost, and it devolved upon the appellant to show that the land was, with the diligence he was bound to exercise, worth less. Harlan v. Brown (1892), 4 Ind. App. 319, 324; Latham v. Brown (1864), 16 Iowa 118; Downer v. Madison County Bank (1844), 6 Hill 648.
11. The judgment does not in all respects follow the conclusions of law, but, in the absence of a motion to modify or correct it in the trial court, the correction cannot now be insisted upon. Judgment affix'med.
Comstock, C. J., and Rabb, J., dissent.